Citation Nr: 0526765	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-11 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for glioblastoma 
multiforme, status post subtotal resection, progressive 
disease in the right frontal lobe.  

2.  Entitlement to service connection for a rash and/or 
respiratory allergic reaction, secondary to chemical warfare 
suits.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant had active service from January 1991 to April 
1991.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Phoenix, 
Arizona, VA Regional Office (RO).   

The issue of entitlement to service connection for 
Glioblastoma multiforme, status post subtotal resection, 
progressive disease in the right frontal lobe is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

A rash and/or respiratory allergic reaction secondary to a 
chemical warfare suit during service was acute and transitory 
in nature and resolved without residuals.


CONCLUSION OF LAW

A disorder manifested by a rash or respiratory allergic 
reaction was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in June 2002.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that she should submit pertinent evidence in 
her possession per 38 C.F.R. § 3.159(b)(1).  She was advised 
of how and where to send this evidence and how to ensure that 
it was associated with her claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the March 2004 
notice, the January 2005 supplemental statement of the case 
issued constituted subsequent process.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  


Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 



Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

A March 2000 VA treatment record reflects complaints of a 
rash and dypsnea related to wearing "MOP" gear in Saudi 
Arabia.  The assessment was history of a rash and dyspnea 
during service in the Persian Gulf.  No recurrence or the 
rash and no evidence of disease was noted.  

On a Persian Gulf Registry report the appellant stated that 
she had had had a rash as a result of the chemical warfare 
suits.  

On VA examination in August 2000, the examiner reviewed the 
claims file.  The appellant stated that she had worn a 
particular chemical warfare suit for four to five hours per 
day for up to three to four weeks.  She noted that after 
about two weeks, she developed a rash, to include on the 
legs, arms, and chest, which was elevated and caused itching.  
She stated that after about 2 weeks with the suit, she was 
short of breath and it seemed to occur after the rash.  She 
added that she continued to have slight shortness of breath 
for 4 to 5 days.  Pulmonary function testing was noted to be 
inconclusive.  She stated two weeks after the suit was off, 
the rash went away without any treatment.  She denied any 
prior rash or history of dermatologic problems after the 
exposures in the Persian Gulf with the suit.  The impressions 
were status post exposure with Gulf War chemical warfare 
suit, no residual, no residual dermatitis or respiratory 
reaction.  

Analysis 

Service medical records clearly show the appellant had the 
claimed symptoms associated with the chemical warfare suit 
during service.  The defect in the claim is that the evidence 
does not show a current disease or injury.  The Board notes 
that eh appellant stated that the symptoms resolved after 
soon after exposure to the suit was eliminated.  On VA 
examination in August 2000, the examiner specifically stated 
there were no residuals, no residual dermatitis, and no 
respiratory reaction.  Absent a current disability, service 
connection is not warranted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The preponderance of the evidence is against the claim.  
Consequently, the benefit sought on appeal is denied.  


ORDER

Service connection for a rash and/or respiratory allergic 
reaction secondary to a chemical warfare suit is denied.  


REMAND

The appellant is seeking service connection for glioblastoma 
multiforme, status post subtotal resection, progressive 
disease of the right frontal lobe.  The Board notes that the 
agency of original jurisdiction (AOJ) obtained an opinion 
from a VA examiner who established that she was not an expert 
in epidemiology OR oncology.  The evidence of record is 
insufficient to render a determination as to whether the 
appellant's glioblastoma multiforme, status post subtotal 
resection, progressive disease of the right frontal lobe, is 
related to service.  The evidence includes the following:

Service records reflect that the appellant was a flight nurse 
during service.  A July 1982 Reserve report of examination 
report notes no history of irradiation therapy.  

In a February 1990 dental history she noted a rash.  By 
letter dated in February 1991, her Commanding Officer noted 
that the appellant had encountered medical problems when 
required to don the ground chemical ensemble.  The medical 
problems were noted to be detailed on attached SF 600s.  The 
Commander noted that he had been advised that the respiratory 
symptoms she experienced were not able to be duplicated, and 
thus, it was not possible to determine whether an allergy 
existed attributable to activated charcoal.  The letter notes 
there was an implication that her condition would not be 
altogether unexpected given the frequency and length of time 
that personnel were required to wear the suit.  Treatment 
records, dated in February 1991, note, "chemgear" and "no 
chem suit worn" for three days in a row.  In an April 1991 
dental history, she noted she had a rash on her hands.  In a 
December 1991 dental history, she indicated that she had been 
exposed to a chemical warfare suit and questionably exposed 
to activated charcoal.  

A private record of treatment, dated in October 1999, 
reflects a diagnosis of glioblastoma, right frontal area. 

In February 2001, the appellant's private physician stated 
that it was medically possible that her glioblastoma tumor 
was linked to her service in the Persian Gulf environment.  
The examiner added that her work as a flight nurse would have 
included exposure to radiation in the form of microwave 
energy, such as that used in radar.  The examiner stated that 
there was sufficient evidence of an association between that 
type of exposure and various brain tumors.  

On VA examination in March 2001, the examiner stated that the 
etiology of the appellant's high-grade brain tumor was 
unknown.  In an April 2001 addendum, the examiner stated that 
there was no known association between the appellant's tumor 
and service.  The addendum notes that the only known risk 
factor was prior cranial irradiation, and chronic petroleum 
chemical exposure.  The vast majority was noted to be 
spontaneous.  

In a January 2002 letter, the appellant's private doctor 
elaborated on his February 2001 opinion, stating the 
following:

There has been considerable controversy 
on the association of neoplasms of the 
brain and exposure to microwave 
radiation.  At the time of my initial 
statement [in] February 2001, there was 
literature, especially related to 
cellular phone use on the topic.  The 
most important article showed that 
cellular phone use increased the risk of 
brain tumors by 2:40 to 2.45 times the 
expected rate of occurrence.  Hardell L. 
Nasman A. Pahlson A. Hallquist A. 
Hansson Mild K.  Use of cellular 
telephones and the risk for brain 
tumors:  A case-control study.  
International Journal of Oncology.  
15(1):113-6, 1999 Jul.  

Since that time, other articles have 
been published that indicate that 
cellular phone microwave radiation may 
not increase the risk of brain tumors, 
and that more study is needed.  "These 
data do not support the hypothesis that 
the recent use of hand-held cellular 
telephones causes brain tumors, but they 
are not sufficient to evaluate the risks 
among long-term, heavy users and for 
potentially long induction periods."  
Ref, Inskip PD. Tarone RE. Hatch EE. 
Wilcosky TC. Shapiro WR. Selker RG. Fine 
HA. Black PM. Loeffler JS. Linet MS. 
Cellular-telephone use and brain tumors.  
New England Journal of Medicine.  
344(2): 79-86, 2001.  

Further, there is evidence that radio 
frequency and microwave radiation do 
increase the incidence of various 
cancers.  Richter E. Berman T. Ben-
Michael E. Last R. Westin JB.  Cancer in 
radar technicians exposed to 
radiofrequency/microwave radiation:  
sentinel episodes.  International 
Journal of Occupational & Environmental 
Health.  6(3): 187-93, 2000 Jul-Sep.

Further, there is strong evidence that 
radiation exposure is related to the 
type of tumor that [the appellant] has, 
Glioblastoma.  Zuccarello M. Sawaya R. 
deCourten-Meyers G. Glioblastoma 
occurring after radiation therapy for 
meningioma:  case report and review of 
literature.  Neurosurgery.  19(1):  114-
9, 1986 Jul. Piatt JH. Blue JM. Schold 
SC. Burger PC. Glioblastoma multiforme 
after radiotherapy for acromegaly.  
Neurosurgery, 13(1): 85-9, 1983 Jul.  

I now understand that the evidence is 
not sufficient as I had originally 
stated to prove an association, but the 
evidence also does not refute the 
relationship.  She worked in parts of 
the aircraft that could have exposed her 
to radiation that potentially caused 
brain tumors.  Therefore it remains 
possible that there is an association.  

In a January 2003 VA opinion, the assessment was status post 
subtotal resection of butterfly glioblastoma multiforme.  The 
appellant stated that in 1999, her family noticed progressive 
difficulties with memory impairment and speech difficulties, 
and that she was subsequently found to have a butterfly 
glioblastoma multiforme.   The examiner indicated that in had 
undertaken research on the issue of the relationship between 
radiation exposure via radar equipment in an aircraft and the 
development of brain tumors.  The examiner stated that the 
following:  

It is feasible that this veteran's 
radiation exposure while on active duty 
resulted in her brain tumor, however 
insufficient understanding of risk 
factors for brain tumors exists to state 
this with certainty.  (Am J epidemiology 
1996 Mar 1:143 (s): 480-6; lancet 1996 
Dec 4:354(9195); 2029-31; occup med 1987 
Jul;29(7); 601-4.  

In a July 2003 addendum to the January 2003 VA opinion, the 
examiner stated that he was not an expert on epidemiology or 
oncology and could only serve to present the medical evidence 
on behalf of the appellant as he knew it.  The examiner noted 
that, in general, the more recent the exposure, the less 
likely it was to cause malignancy, especially brain tumors.  
He noted that military exposure, however, was associated with 
earlier presentation of brain tumors than had been previously 
regarded.  He added that a recent review of the topic was 
found in Richter ED. Berman T. Levy O. Brain cancer with 
induction periods of less than 10 years in young military 
radar workers.  Archives of Environmental Health. 57 (4) 
:270-2 Jul-Aug.  The examiner stated that, therefore, he 
would speculate that military exposure was twice as likely to 
be the associated factor rather than the civilian exposure.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

The AOJ should obtain opinions from 
experts in the field of epidemiology and 
oncology.  Each examiner should render 
an opinion regarding a possible 
relationship between the appellant's 
glioblastoma multiforme and service, 
including any possible radar or 
microwave exposure.  The examiners 
should specifically state whether it is 
at least as likely as not, that the 
appellant's glioblastoma multiforme is 
related to service.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


